DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz 4,187,634 in view of WO 2018/072990 to Bscheiden and Turner 866,987 or Safeguard Universal Raccoon, Oppossum, Skunk, Woodchuck Trap 53000.
formed from an opaque material (14 is continuous sheet material; see Fig. 2 wherein it is shown that 14 is opaque), the main body having an outer surface (14), an inner surface (18) and an edge (16) that separates the outer surface from the inner surface (see Figs. 1-2), the edge extending around a majority of the lower periphery of the main body, the inner surface forms a downwardly-oriented concave interior of the main body when the edge is oriented downwardly (see Figs. 1-2) that is fully enclosed when the edge is oriented downwardly and positioned against the ground (16 is capable of being positioned against the ground as claimed [also when the trap is installed as shown in Fig. 2, then the edge 16 will abut the ground that forms the sides of the animal tunnel] and the downwardly oriented concave interior of 12 is fully enclosed by the portion of the animal tunnel in which it is installed as shown in Fig. 2), the edge defining an opening (opening at 13) into the concave interior, the main body having a first end (13) and a second end (15) opposite the first end, wherein the opaque material from which the main body (12) is formed inhibits light from passing into the concave interior when the edge is positioned against the ground (material of 12 has no openings therethrough to allow light to pass), the positioning of the edge against the ground also inhibiting the light from passing under the edge and into the concave interior (see col. 8, lines 51-62; see Fig. 2); a cage floor (22) coupled to the main body over the concave interior, the cage floor extending from the second end of the main body towards the first end of the main body to thereby divide the concave interior into a capture area towards the second end of the main body and a pathway into the capture area towards the first end of the main body , but does not disclose the edge extending fully around the main body along a plane.  Bscheiden discloses a main body (6) formed from an opaque material (6 formed from baked clay; see para. 0076 of the translation), the main body having an outer surface (outer surface of 6), an inner surface (inner surface of 6) and an edge (lower edge of 6) that separates the outer surface from the inner surface (see Figs. 3-4), the edge extending fully around the main body along a plane such that the inner surface forms a downwardly-oriented interior of the main body that is fully enclosed when the edge is oriented downardly (see Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the edge of the main body of Kintz such that it extends fully around the main body along a plane in view of Bscheiden in order to fully assure that no external light is capable of entering the downwardly-oriented concave interior of Kintz so that the target animals are not distracted from fully entering and being retained within the capture area.  Kintz also does not disclose wherein the edge of the main body and the first end of the cage floor define a downward facing opening to the pathway.  Turner and Safeguard disclose wherein the edge of the main body and the first end of the cage floor define a downward facing opening to the pathway (2 of Turner in Figs. 1-2 wherein opening 2 in the bottom of the enclosure may be placed directly over any opening 19 in the floor or the ground 20 OR see picture of Safeguard where 
In regard to claim 2, Kintz and Bscheiden disclose wherein no portion of the edge deviates from the plane (6 of Bscheiden in Figs. 1, 3, 4 show the lower edge of 6 having no deviation from the horizontal plane).
In regard to claim 3, Kintz discloses wherein the main body includes an opening (opening defined at 15 wherein light may pass through regions at end 15 where trigger plate 30 does not block) at the second end (15) that is spaced from the edge (opening at 15 is above the edge defined by 16) and that allows light to pass into the concave interior.
In regard to claim 4, Kintz discloses wherein the main body includes a trap door housing (74) within which the trap door (70, 72) transitions between the set and trigger positions (see Fig. 4).

In regard to claim 6, Kintz discloses wherein the trap door falls under the force of gravity from the set position to the triggered position (weight of door 70, 72 contributes to door falling downwardly).
In regard to claim 7, Kintz discloses wherein the capture mechanism (24) includes a locking member (96) that maintains the trap door in the triggered position.
In regard to claim 8, Kintz discloses wherein the locking member (96) is positioned outside the main body but inserts through the trap door housing (74) to interface with the trap door to thereby maintain the trap door in the set position (see Fig. 1 or 4).
In regard to claim 9, Kintz discloses wherein the capture mechanism (24) includes a trigger rod (36) that maintains the trap door in the set position (see Fig. 1).
In regard to claim 10, Kintz discloses wherein the trigger rod (36) is positioned outside the main body (see Fig. 1) but inserts through the trap door housing (at 89) to interface with the trap door (70, 72) in the set position.
In regard to claim 11, Kintz discloses wherein the capture mechanism (24) includes a trigger surface (30) that is coupled to the trigger rod (36), the trigger surface being positioned within the capture area towards the second end of the main body (see Figs. 1-3).
In regard to claim 12, Kintz discloses wherein the trigger surface (30) is coupled to the trigger rod (36) such that a force against the trigger surface that is towards the 
In regard to claim 13, Kintz discloses wherein the cage floor (22) includes cross members (laterally extending wire members of mesh floor 22) that are positioned below the edge of the main body (12, 14).
In regard to claim 14, Kintz discloses wherein the trap door (70, 72) is spaced towards the first end of the main body (13) from the cage floor (22).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz 4,187,634 in view of WO 2018/072990 to Bscheiden and Turner 866,987 or Safeguard Universal Raccoon, Oppossum, Skunk, Woodchuck Trap 53000 as applied to claim 5 above, and further in view of Meade, Jr. 5,615,514 or Brubaker, Jr. 4,310,984 or Kemp 1,011,207.
Alternatively, Kintz does not disclose wherein the trap door falls under the force of gravity from the set position to the triggered position (weight of door 70, 72 contributes to door falling downwardly).  Meade, Jr., Brubaker, Jr., and Kemp disclose wherein the trap door (52 OR 22 OR f) falls under the force of gravity from the set position to the triggered position (the doors of Meade, Jr., Brubaker, Jr. and Kemp fall due to gravity and are not assisted by springs).  It would have been obvious to one of ordinary skill in the art to modify the trap door of Kintz such that it falls under the force of gravity from the set position to the triggered position in view of Meade, Jr., Brubaker, Jr., or Kemp in order to simplify the trap door closing mechanism such that it closes upon its own weight and the force of gravity so that not as many working parts must be replaced when repair is necessary and to hold costs down.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz 4,187,634 in view of WO 2018/072990 to Bscheiden and Turner 866,987 or Safeguard Universal Raccoon, Oppossum, Skunk, Woodchuck Trap 53000 as applied to claim 1 above, and further in view of Nelson 7,980,023.
In regard to claim 15, Kintz do not disclose a cover that attaches to the edge of the main body to thereby enclose the concave interior.  Nelson discloses a trap (150) comprising a main body (163, 153a-b, 157, 158), a floor (152), a capture mechanism (194), and a cover (101) that attaches to the edge (see Fig. 6) of the main body to thereby enclose the interior (see col. 3, lines 23-26 which states “…a housing 101 that could have a variety of discreet appearances such as resembling grass, rocks, vents, and other items so as to blend into its environment.”).  It would have been obvious to one of ordinary skill in the art to modify the trap of Kintz such that it further comprises cover that attaches to the edge of the main body to thereby enclose the concave interior in view of Nelson in order to provide a means for enclosing the main body in such a manner so as to provide a discreet appearance for a pest control device which resembles grass, rocks, vents, and other items so as to blend into its environment so that people viewing it will not be able to discern its true purpose.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz 4,187,634 in view of WO 2018/072990 to Bscheiden and Turner 866,987 or Safeguard Universal Raccoon, Oppossum, Skunk, Woodchuck Trap 53000 and Nelson 7,980,023 as applied to claim 15 above, and further in view of Meade, Jr. 5,615,514 or Kemp 1,011,207 and Goldstein 2006/0053682.
.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintz 4,187,634 in view of WO 2018/072990 to Bscheiden and Turner 866,987 or Safeguard Universal Raccoon, Oppossum, Skunk, Woodchuck Trap 53000.
In regard to claims 17 and 19, Kintz discloses a burrowing animal trap comprising:  a main body (12) formed from an opaque material (14 is continuous sheet material; see Fig. 2 wherein it is shown that 14 is opaque), the main body having an outer surface (14), an inner surface (18) and an edge (16) that separates the outer surface from the inner surface (see Figs. 1-2), the edge extending around a majority of the lower periphery of the main body, the inner surface forms a downwardly-oriented concave interior of the main body when the edge is oriented downwardly (see Figs. 1-2) that is fully enclosed when the edge is oriented downwardly and positioned against the ground (16 is capable of being positioned against the ground as claimed [also when the trap is installed as shown in Fig. 2, then the edge 16 will abut the ground that forms the sides of the animal tunnel] and the downwardly oriented concave interior of 12 is fully enclosed by the portion of the animal tunnel in which it is installed as shown in Fig. 2), the edge defining an opening (opening at 13) into the concave interior, the main body having a first end (13) and a second end (15) opposite the first end, wherein the opaque material from which the main body (12) is formed inhibits light from passing into the concave interior when the edge is positioned against the ground (material of 12 has no openings therethrough to allow light to pass), the positioning of the edge against the ground also inhibiting the light from passing under the edge and into the concave interior (see col. 8, lines 51-62; see Fig. 2), but does not disclose the edge extending fully around the main body along a plane.  Bscheiden discloses a main body (6) formed from an opaque material (6 formed from baked clay; see para. 0076 of the translation), the main body having an outer surface (outer surface of 6), an inner surface (inner surface of 6) and an edge (lower edge of 6) that separates the outer surface from the inner surface (see Figs. 3-4), the edge extending fully around the main body along a plane such that the inner surface forms a downwardly-oriented interior of the main body that is fully enclosed when the edge is oriented downardly (see Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the edge of the main body of Kintz such that it extends fully around the main body along a plane in view of Bscheiden in order to fully assure that no external light is capable of entering the downwardly-oriented concave interior of Kintz so that the target animals are not distracted from fully entering and being retained within the capture area.  Kintz also does not disclose wherein the edge of the main body and the first end of the cage floor define a downward facing opening to the pathway.  Turner and Safeguard disclose wherein the edge of the main body and the first end of the cage floor define a downward facing opening to the pathway (2 of Turner in Figs. 1-2 wherein opening 2 in the bottom of the enclosure may be placed directly over any opening 19 in the floor or the ground 20 OR see picture of Safeguard where the opening is at the right end of the trap and also the description of the trap on page 1 which states “Works for animas that burrow underground…When placed over burrows this trap provides a 100% positive capture of target animal…critter 
In regard to claim 18, Kintz and Turner or Safeguard discloses wherein the trap door housing (74) is positioned towards the first end of the main body (13) from the first end of the cage floor (see Figs. 1-2 of Turner; see picture of Safeguard).
In regard to claim 20, Kintz discloses wherein the capture mechanism includes a trigger rod (36) that maintains the trap door (70, 72) in the set position and a locking mechanism (96) that maintains the door in the triggered position (see Figs. 1, 4).
Claims 1-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 866,987 in view of Kintz 4,187,634 and WO 2018/072990 to Bscheiden.
In regard to claim 1, Turner discloses a burrowing animal trap comprising:  a main body (3-8) mostly formed from an opaque material (3-5, 7 of wire mesh & 8 is opaque) and a glass end (6), the main body having an outer surface, an inner surface and an edge (lower edges of 3-8) that separates the outer surface from the inner surface, the edge extending fully around the main body along a plane (3-8 extend fully about the entire perimeter thereof along a horizontal plane defined by the top surface of 1; see Figs. 1-2), such that the inner surface forming a downwardly-is fully enclosed when the edge is oriented downwardly and positioned against the ground (see Figs. 1-2 wherein the edge defined by 3-8 is capable of being placed against the ground which may be pushed thereagainst to touch the edge), the edge defining an opening (2) into the rectilinear/square interior, the main body having a first end (8) and a second end (6) opposite the first end; a cage floor (1) coupled to the main body over the rectilinear/square interior, the cage floor extending from the second end of the main body towards the first end of the main body to thereby divide the concave interior into a capture area (right end in Fig. 2) towards the second end of the main body and a pathway (via 2) into the capture area towards the first end of the main body; and a capture mechanism that includes a trap door (13) that transitions between a set position (see Fig. 1) in which the trap door does not block the pathway into the capture area and a triggered position (see phantom line position of 13 in Fig. 2 where the lower edge of 13 abuts 1) in which the trap door blocks the pathway into the capture area, but does not disclose the inner surface forming a downwardly oriented concave interior of the main body when the edge is oriented downwardly or wherein the opaque material from which the main body is formed inhibits light from passing into the concave interior when the edge is positioned against the ground, the positioning of the edge against the ground also inhibiting light from passing under the edge and into the concave interior.  Kintz discloses a burrowing animal trap comprising:  a main body (12) formed from an opaque material (14 is continuous sheet material; see Fig. 2 wherein it is shown that 14 is opaque), the main body having an outer surface (14), an inner surface (18) and an edge (16) that separates the outer surface from the inner the edge extending around a majority of the lower periphery of the main body, the inner surface forms a downwardly-oriented concave interior of the main body when the edge is oriented downwardly (see Figs. 1-2) that is fully enclosed when the edge is oriented downwardly and positioned against the ground (16 is capable of being positioned against the ground as claimed [also when the trap is installed as shown in Fig. 2, then the edge 16 will abut the ground that forms the sides of the animal tunnel] and the downwardly oriented concave interior of 12 is fully enclosed by the portion of the animal tunnel in which it is installed as shown in Fig. 2), the edge defining an opening (opening at 13) into the concave interior, the main body having a first end (13) and a second end (15) opposite the first end, wherein the opaque material from which the main body (12) is formed inhibits light from passing into the concave interior when the edge is positioned against the ground (material of 12 has no openings therethrough to allow light to pass), the positioning of the edge against the ground also inhibiting the light from passing under the edge and into the concave interior (see col. 8, lines 51-62; see Fig. 2), but does not disclose the edge extending fully around the main body along a plane.  Kintz also discloses a main body (12) having an inner surface (18) forming a downwardly-oriented concave interior surface of the main body when the edge is oriented downwardly (arcuate roof portion 14 is concave in shape as shown in Figs. 1, 3, 4; see col. 4, lines 25-28), wherein the trap intended to capture burrowing, dirt-pushing animals, such as moles and that the trap appears to be a continuation of a tunnel in which it is to be placed.  It would have been obvious to one of ordinary skill in the art to modify the shape of the main body inner surface of Turner and wherein the opaque material from which the main body is formed inhibits light from passing into the concave interior when the edge is positioned against the ground, the positioning of the edge against the ground also inhibiting the light from passing under the edge and into the concave interior in view of Kintz in order to provide the appearance to the animals to be trapped that the interior of the trap represents a section of a tunnel in which they inhabit so that the animals will be comfortable entering the trap and to provide a main body which does not allow light to pass into the concave interior so that burrowing target animals do not become wary or deviate from the desired path into the capture area of the trap.  Turner and Kintz not disclose the main body formed from an opaque material having an edge extending fully around the main body along a plane.  Bscheiden discloses a main body (6) formed from an opaque material (6 formed from baked clay; see para. 0076 of the translation), the main body having an outer surface (outer surface of 6), an inner surface (inner surface of 6) and an edge (lower edge of 6) that separates the outer surface from the inner surface (see Figs. 3-4), the edge extending fully around the main body along a plane such that the inner surface forms a downwardly-oriented interior of the main body that is fully enclosed when the edge is oriented downardly (see Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the edge of the main body of Turner and Kintz such that it extends fully around the main body along a plane in view of Bscheiden in order to fully assure that no external light is capable of entering the downwardly-oriented concave interior of Turner and Kintz so that the target animals are not distracted from fully entering and being retained within the capture area.
In regard to claim 2, Turner and Kintz and Bscheiden disclose wherein no portion of the edge deviates from the plane (see Figs. 1-2 of Turner and Fig. 4 of Bscheiden).
In regard to claim 3, Turner, Kintz, and Bscheiden disclose wherein the main body includes an opening (see openings defined by 5, 7 adjacent 6 in Fig. 1 of Turner; opening defined at 15 wherein light may pass through regions at end 15 where trigger plate 30 does not block of Kintz) at the second end (15 of Kintz) that is spaced from the edge (opening at 15 is above the edge defined by 16 of Kintz) and that allows light to pass into the concave interior.
In regard to claim 4, Turner and Kintz disclose wherein the main body (3-8 of Turner; 12, 14 of Kintz) includes a trap door housing (74 of Kintz) within which the trap door (70 of Kintz) transitions between the set position (see Fig. 2 of Turner; see solid line position of 70 in Fig. 4 of Kintz) and triggered position (see Fig. 2 of Turner; see phantom line position of 70 in Fig. 4 of Kintz).
In regard to claim 5, Turner and Kintz disclose wherein the trap door housing (74 of Kintz) is vertically oriented such that the trap door moves vertically between the set position (see Fig. 2 of Turner; see solid line position of 70 in Fig. 4 of Kintz) and the triggered position (see Fig. 2 of Turner; see phantom line position of 70 in Fig. 4 of Kintz).

	In regard to claim 7, Turner and Kintz disclose wherein the capture mechanism includes a locking member (15 of Turner; 96 of Kintz) that maintains the trap door in the triggered position.
	In regard to claim 8, Turner and Kintz disclose wherein the locking member (96 of Kintz) is positioned outside the main body (12, 14 of Kintz) but inserts through the trap door housing (74 of Kintz) to interface with the trap door (70 of Kintz) to thereby maintain the trap door in the triggered position.
	In regard to claim 9, Turner and Kintz disclose wherein the capture mechanism includes a trigger rod (16 of Turner; 36 of Kintz) that maintains the trap door in the set position.
	In regard to claim 10, Turner and Kintz disclose wherein the trigger rod (16 of Turner; 36 of Kintz) is positioned outside the main body but inserts through the trap door housing (74 of Kintz) to interface with the trap door (70 of Kintz; see Figs. 1-2 of Kintz) to thereby maintain the trap door in the set position.
	In regard to claim 11, Turner and Kintz disclose wherein the capture mechanism includes a trigger surface (18 of Turner; 30 of Kintz) that is coupled to the trigger rod (via 17 of Turner; via 38 of Kintz), the trigger surface being positioned within the capture area towards the second end of the main body (see Figs. 1-2 of Turner; see Fig. 2 of Kintz).

In regard to claim 13, Turner and Kintz disclose wherein the cage floor (22 of Kintz) includes cross members (laterally extending portions of mesh of mesh floor 22; see Fig. 1 of Kintz) that are positioned below the edge of the main body (14 of Kintz).
In regard to claim 14, Turner and Kintz disclose wherein the trap door (13 of Turner; 70 of Kintz) is spaced towards the first end of the main body (8 of Turner; 13 of Kintz) from the cage floor (see Fig. 2 of Turner; see Fig. 2 of Kintz).
In regard to claim 17, Turner discloses a burrowing animal trap comprising:  a main body (3-8) having an outer surface, an inner surface and an edge (lower edges of 3-8) that separates the outer surface from the inner surface, the inner surface forming a downwardly-oriented rectilinear/square interior of the main body (see Fig. 2) when the edge is oriented downwardly, the main body having a first end (8) and a second end (6) opposite the first end; a cage floor (1) coupled to the main body over the rectilinear/square interior, the cage floor having a first end (left end of 1 in Fig. 2 at 2) and a second end (right end of 1 in Fig. 2 at 6), the second end of the cage floor being positioned at the second end of the main body (6), the first end of the cage floor (left end of 1 in Fig. 2) being spaced away from the first end of the main body (8) to thereby divide the concave interior into a capture area (right end in Fig. 2) towards the second end of the main body and a pathway (via 2) into the capture area towards the first end 
In regard to claim 18, Turner and Kintz disclose wherein the trap door housing (74 of Kintz) is positioned towards the first end of the main body (8 of Turner; 13 of Kintz).
In regard to claim 19, Turner discloses a burrowing animal trap comprising:  a main body (3-8) having an outer surface, an inner surface and an edge (lower edges of 
In regard to claim 20, Turner and Kintz disclose wherein the capture mechanism includes a trigger rod (16 of Turner; 36 of Kintz) that maintains the trap door (13 of Turner; 70 of Kintz) in the set position and a locking mechanism (15 of Turner; 96 of Kintz) that maintains the trap door in the triggered position (see phantom line position of 13 adjacent 2 in Fig. 2; see phantom line position of 70 in Figs. 2, 4).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 866,987 in view of Kintz 4,187,634 and WO 2018/072990 to Bscheiden as applied to claim 5 above, and further in view of Bleck 1,686,432.
Alternatively, Turner and Kintz disclose the trap door (13 of Turner; 70 of Kintz) which falls under the force of a spring (15 of Turner; 76 of Kintz), but do not disclose wherein the trap door falls under the force of gravity from the set position to the triggered position.  Bleck discloses a trap comprising a trap door (12) which falls under the force of gravity (no springs act upon door 12 to cause it to move to the triggered position) from the set position (see Fig. 1) to the triggered position (see Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the trap door of Turner and Kintz such that it falls under the force of gravity from the set position to the triggered position in view of Bleck in order to provide a simplified trap door mechanism that requires fewer parts to achieve the same objective and to operate by utilizing gravity as the sole inducing force to move the trap door to the triggered position.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 866,987 in view of Kintz 4,187,634 and WO 2018/072990 to Bscheiden as applied to claim 1 above, and further in view of Nelson 7,980,023.
In regard to claim 15, Turner and Kintz do not disclose a cover that attaches to the edge of the main body to thereby enclose the concave interior.  Nelson discloses a trap (150) comprising a main body (163, 153a-b, 157, 158), a floor (152), a capture mechanism (194), and a cover (101) that attaches to the edge (see Fig. 6) of the main body to thereby enclose the interior (see col. 3, lines 23-26 which states “…a housing 101 that could have a variety of discreet appearances such as resembling grass, rocks, .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner 866,987 in view of Kintz 4,187,634 and WO 2018/072990 to Bscheiden and Nelson 7,980,023 as applied to claim 15 above, and further in view of Meade, Jr. 5,615,514 or Kemp 1,011,207 and Goldstein 2006/0053682.
In regard to claim 16, Turner, Kintz, and Nelson do not disclose wherein the trap door includes an actuating portion that is positioned outside the main body when the trap door is in the triggered position.  Meade, Jr. and Kemp disclose wherein the trap door (52 OR f) includes an actuating portion (58 OR see upper end of f with right angle flange extending to the left in Fig. 1) that is positioned outside the main body when the trap door is in the triggered position (see Fig. 2 OR see phantom line position of f in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the trap door of Turner, Kintz, and Nelson such that it includes an actuating portion that is positioned outside the main body when the trap door is in the triggered position in view of Meade, Jr. or Kemp in order to provide a means by which the user may manipulate the door to the open position as desired to either release the trapped animal or to reset the trap without having to reach into the interior of the trap.  Turner, Kintz, Nelson, and Meade, .
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “With reference to claim 1, the main body is now defined as being ‘formed of an opaque material’ and as ‘having an outer surface…an edge…the edge extending fully around the main body along a plane such that the inner surface forms a downwardly-oriented concave interior…’…Independent claims 17 and 19 have been amended with similar language.”, the Examiner contends that WO 2018/072990 to Bscheiden discloses a main body (6) with an edge (lower facing edge of 6 which extends the entire perimeter of 6) extending fully around the main body along a plane (see Fig. 4) and that it would have been obvious to employ the main body of Bscheiden in the trap of Kintz or Turner in order to assure that no light enters within the interior of the trap except at the desired location at within the far end of the capture area so as to fully assure that the burrowing rodents are lured into the capture area of the trap for retention therein.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Studer et al. 2012/0117853 discloses a main body (24) made from an opaque material (non-transparent material and preferably an opaque material to shield the contents of the chamber from view of persons in the area of the trap; see para. 0024).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA